—• Order of the Supreme Court, Kings County, dated November 9, 1966, reversed and motion granted, with $10 costs and disbursements. The method of service of process chosen by plaintiff is not authorized and is therefore invalid (CPLR 313, 311; Business Corporation Law, §§ 307, 306). It further appears that the facts, so far as they appear in this record, would not be sufficient basis for juris*840diction (Kramer v. Vogl, 17 N Y 2d 27; Feathers v. McLucas, 15 N Y 2d 443, 458, 464). TJghetta, Acting P. J., Christ, Brennan, Hopkins and Mnnder, JJ., concur.